October 21, 2014




                                  JUDGMENT

                  The Fourteenth Court of Appeals
   KATY INTERNATIONAL, INC. F/KA/ EMER INTERNATIONAL, INC.,
        MENGGHUI ZHANG AND BINGHUA JIANG, Appellants

NO. 14-13-00615-CV                           V.

                          JINCHUN JIANG, Appellee
                      ________________________________

      This cause, an appeal from the judgment in favor of appellee, Jinchun Jiang,
signed April 16, 2013, was heard on the transcript of the record. We have inspected
the record and find the trial court erred in rendering judgment against appellants
Menggui Zhang and Binghua Jiang. We therefore REVERSE the judgment against
appellants Menggui Zhang and Binghua Jiang and RENDER a take nothing
judgment in their favor.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

       We order appellant, Katy International, Inc. f/ka/ Emer International, Inc., to
pay all costs incurred in this appeal.

      We further order this decision certified below for observance.